Citation Nr: 0514169	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a left 3rd middle finger facture.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from March 1988 to December 
1991.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was last before the Board in February 2004, at 
which time it was remanded to the RO for additional 
development.  At this time, as the RO has failed to perform 
the prior development requests by the Board, the Board has no 
choice but to, once again, remand the veteran's case to the 
RO for compliance with the below requested development and 
the requirements of Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses that the 
development requested by the Board's February 2004 remand has 
not been fully accomplished.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In this regard, the Board finds that the 
February 2004 Board remand specifically requested that the 
veteran be scheduled to undergo a VA examination in order to 
asses the status of his service-connected left knee and left 
3rd middle finger disabilities.  The examiner was 
specifically requested to review the claims file, and to 
render an opinion concerning the current severity of the 
veteran's service-connected disabilities.  The Board also 
requested the RO to re-adjudicate the veteran's claims taking 
into consideration Fenderson v. West, 12 Vet. App. 119 (1998) 
(holding that, in appeals from the original assignment of a 
disability rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings).  However, although the claims 
folder contains a compensation and pension examination 
inquiry outlining the requested VA medical examination, there 
is no indication that the veteran was actually examined.  As 
well, the claims file contains no documentation that the RO 
contacted the veteran to inform him of the scheduled 
examination, or if he actually failed to appear for the 
scheduled examination.  Finally, the claims folder does not 
indicate that the RO readjudicated the veteran's claims 
considering the holding in Fenderson, supra., as requested in 
the February 2004 remand. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him, and who 
possess records relevant to his service-
connected residuals of left knee injury 
and service connected residuals of left 
middle finger fracture since January 
2002.  Provide the veteran with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

2.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
medical facility relevant to his service-
connected residuals of left knee injury 
and residuals of left middle finger 
fracture.  All identified treatment 
records from any reported VA medical 
facility dated from January 2002, to the 
present which are not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating his claims.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:
a)  The veteran should be scheduled to 
undergo a VA orthopedic examination, 
conducted by an appropriate specialist, 
to evaluate the severity of the veteran's 
service-connected left knee disability 
and service-connected left middle finger 
disability.  The claims folder must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disability, including 1) x-rays studies 
and 2) range of motion studies (with 
specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected disabilities on appeal.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disabilities, to include 
a complete and detailed discussion of all 
functional limitations associated with 
these disabilities, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disability has 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
disabilities in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2003).  Regarding the left knee 
disability, the medical specialist must 
address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for ankylosis of the knee 
(Diagnostic Code 5256), knee subluxation 
and instability (Diagnostic Code 5257), 
leg limitation of flexion and extension 
(Diagnostic Codes 5260, 5261); and 
arthritis (Diagnostic Codes 5003, 5010).  
Additionally, with respect to the left 
middle finger disability, the medical 
specialist must address the degree of 
severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for 
ankylosis of individual digits 
(Diagnostic Code 5226, as effective prior 
to and as of August 26, 2002) and 
limitation of motion of individual digits 
(Diagnostic Code 5229).  The examiner 
should further address the extent of 
functional impairment attributable to any 
reported pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effects that the 
service-connected left knee disability or 
the service-connected left middle finger 
disability have individually, if any, on 
his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his disabilities.  
Moreover, the examiner should render an 
opinion as to whether each disability 
alone has caused marked interference with 
the veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking entitlement to an 
increased disability evaluation for 
residuals of left knee injury, 
specifically considering the criteria 
listed in the VA Rating Schedule for 
ankylosis of the knee (Diagnostic Code 
5256), knee subluxation and instability 
(Diagnostic Code 5257), leg limitation of 
flexion and extension (Diagnostic Codes 
5260, 5261), and arthritis (Diagnostic 
Codes 5003, 5010).  The RO should also 
readjudicate the appellant's claim 
seeking entitlement to a compensable 
disability evaluation for residuals of 
left middle finger fracture, specifically 
considering the criteria listed in the VA 
Rating Schedule for ankylosis of 
individual digits (Diagnostic Code 5226, 
as effective prior to and as of August 
26, 2002) and limitation of motion of 
individual digits (Diagnostic Code 5229).  
In addition, in adjudicating both issues, 
the RO should take into consideration 38 
C.F.R. §§ 4.40, 4.45, 4.59, and the 
holdings in DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995) and Fenderson v. West, 
12 Vet. App. 119 (1998).  Furthermore, 
the RO's consideration of referring the 
service-connected claims for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

7.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




